Order entered March 4, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-19-00651-CV

        ANDREW WHITE AND CHELSEA BALESTRA, Appellants

                                      V.

                    NHI-REIT OF AXEL, LLC, Appellee

                   On Appeal from the 95th District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-07841

                                  ORDER

      Before the Court is appellant Chelsea Balestra’s unopposed motion for

voluntary dismissal of her appeal. We GRANT the motion and DISMISS

Balestra’s appeal. The appeal of Andrew White remains pending.


                                           /s/   DAVID L. BRIDGES
                                                 PRESIDING JUSTICE